PER CURIAM.
Joshua Ray appeals from the trial court's judgment entered upon its finding following a court trial convicting him of three counts of statutory sodomy in the first degree and one count of furnishing pornographic materials to a minor. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rules of Criminal Procedure 30.25(b).